Citation Nr: 1411983	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  04-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic thoracolumbar strain, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity neurological impairment.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1969.  

These matters were previously before the Board on several occasions and were more recently adjudicated in September 2012 when the Board granted a 10 percent rating for the lower left extremity but denied an increased rating for chronic thoracolumbar strain and TDIU.  The Veteran appealed to the Veterans Claims Court.  Pursuant to a June 2013 Joint Motion for Remand (JMR), the Court Clerk vacated the Board's September 2012 decision and remanded the matters for development consistent with the JMR.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Regional Office (RO).


FINDINGS OF FACT

1.  Under the pre-amended spine regulations, the low back disorder was manifested by limited motion and painful motion that is not the functional equivalent of unfavorable ankylosis.

2.  Under the amended spine regulations, the low back disorder has been manifested by limited motion and painful motion that is not the functional equivalent of unfavorable ankylosis.

3.  Under the pre-amended disc regulations, pronounced intervertebral disc syndrome (IVDS) is not shown.

4.  Under the amended disc regulations, incapacitating episodes having a total duration of at least six weeks are not shown.

5.  Moderate incomplete paralysis of the left lower sciatic nerve is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a chronic thoracolumbar strain, to include DDD and DJD, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003); DCs 5237, 5242, 5243 (2013).

2.  The criteria for a rating in excess of 10 percent rating for a left lower extremity neurological impairment have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for DDD and DJD

In May 1999, the Veteran filed his current claim for an increased rating for his back disorder.  While this appeal was pending, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002).  Further, the remaining spinal regulations were amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC. 3-2000.  

The timing of the amendment requires the Board to first consider the claim under the appropriate pre-amended regulations for the entire on appeal.  Thereafter, the Board must analyze the evidence pertaining to the period after the effective date of the new regulations and consider whether a higher rating is warranted.  See VAOPGCPREC 7-2003.

In order to receive a rating in excess of 40 percent under the pre-amended regulations based on limitation of motion the evidence must show unfavorable ankylosis of the lumbar spine.  Under the amended regulations in order to receive a higher 50 percent rating based on limitation of motion the evidence must show unfavorable ankylosis of the entire thoracolumbar spine

In this case, the evidence does not show ankylosis (fixation) of any segment of the spine at any time during the period on appeal.  Specifically, a June 1999 VA examination revealed that the Veteran could twist to 44 degrees to the right, but only 28 degrees to the left, side-bending was 22 degrees to the right and 33 degrees to the left, and flexion was 46 degrees.  Therefore, while limitation of motion was shown, ankylosis was not.  

In the most recent VA examination, dated in November 2008, the Veteran demonstrated forward flexion to 30 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, and right and left rotation to 30 degrees.  He reported pain with flexion and extension, and some discomfort with left rotation.  While this report reflects his range of motion was more limited over time, ankylosis was still not demonstrated.

Regarding the specific features of unfavorable ankylosis, the Board notes that, in November 2008, the Veteran was observed walking with a good gait and good posture, with no pelvic tilt or limp.  Moreover, every measurement of range of motion has shown that he could attain the neutral position.  

The Board has considered the Veteran's complaints of pain during motion.  While pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  The Board notes that pain associated with motion is fully contemplated in the current 40 percent rating.  

Moreover, despite his reports of pain, the Veteran continued to demonstrate some range of motion beyond a condition of complete bony fixation such that the neutral position could not be attained; the criteria for a higher rating under either pre-amended or amended regulations.  Therefore, even if the Veteran's pain were so severe as to prevent all motion of the spine, such condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  

The criteria for a higher rating call for unfavorable ankylosis under both the pre-amended and amended spine regulations.  Because this ankylosis was not demonstrated, an increased rating based on limitation of motion is denied.

Next, the Board will consider whether a higher rating is warranted based on intervertebral disc syndrome (IVDS).  In order to warrant a rating in excess of 40 percent under the pre-amended IVDS regulations, the evidence must show "pronounced" IVDS with the following persistent symptoms with little intermittent relief compatible with sciatic neuropathy with characteristic pain, demonstrable muscle spasm, absent ankle jerk, and other neurological findings appropriate to site of diseases disc

Under the amended regulations, in order to receive a rating in excess of 40 percent based on IVDS, the evidence must establish incapacitating episodes having a total duration of at least six weeks during any 12 month period during the period on appeal.

After a review of the claims file, the Board finds the evidence does not show either "pronounced" IVDS under the pre-amended regulations or IVDS with incapacitating episodes with a total during or at least six weeks during any one year during the period on appeal.

Regarding symptoms compatible with sciatic neuropathy, the Veteran is currently assigned a separate 10 percent rating for neurological impairment in each leg.  Because he is receiving separate ratings for this neurological impairment, these symptoms cannot also be considered as part of his assigned rating for his back disability.  38 C.F.R. § 4.14.  His 10 percent rating for radiculopathy in the right leg is not currently on appeal before the Board.  The appropriateness of his current 10 percent rating for his left leg is discussed below.  Therefore, symptoms of related neurological impairment in his legs will not also be considered in connection with his appropriate back rating.  

Next, the evidence does not establish the presence of other "pronounced" symptoms of IVDS, as contemplated by the pre-amended regulations.  For example, the report from the June 1999 VA examination reflects that the Veteran had diminished, but not absent, bilateral ankle jerks.  No muscle spasms were noted and muscle strength was normal.  At his November 2002 VA examination, ankles jerks, as well as knee jerks and Babinski reflexes, were found to be intact and symmetrical.

Also, X-rays taken in April 2004 reveal chronic disc degeneration at L5-S1 with narrowing and sclerosis, diagnosed as "mild" degenerative changes.  A January 1999 X-ray report showed only "minimal" degenerative changes.  A letter from a private chiropractor, dated in March 2000, states that magnetic resonance imaging (MRI) reports of February 2000 indicated "mild" degenerative changes throughout the vertebral bodies and a "slight" disc bulge at the L4-5 level, consistent with earlier MRI findings of February 1996.  The actual February 2000 MRI report stated "[v]ery minimal disc bulge at L4-5 of questionable clinical significance."  

In April 2004, the Veteran was scheduled for a VA examination regarding any neurological impairment; however, he refused to participate in the EMG nerve testing.  Therefore, any nerve impairment could not be evaluated.

In an August 2009 letter, the Veteran's private physician described his symptoms as "pronounced."  However, the Board finds the use of the term pronounced was not well supported by his report.  In the letter, the physician explicitly based his assertion on a December 2001 MRI report demonstrating diminished reflexes in the lower extremities.  As discussed above, this lower extremity neurological impairment is subject to separate ratings, and therefore may not also be considered regarding the Veteran's back.  Moreover, the report reflects left foraminal disc protrusion with "moderate" left foraminal symptoms.  The Veteran also walked with a normal gait and his motor coordination was found to be intact.  Paraspinal muscles were without spasm.

Therefore, based on the overall context of the report, the Board finds the objective evidence does not support a description of pronounced impairment under the pre-amended regulations.  No absent ankle jerk or muscle spasm were noted, and only moderate symptoms were observed.

The evidence also does not establish that a rating in excess of 40 percent is warranted under the amended IVDS regulations.  The evidence does not establish the Veteran experienced any incapacitating episodes that required bedrest and treatment by a physician at any point during the period on appeal.  Instead, the November 2008 examiner specifically found that the Veteran had not experienced any incapacitating episodes.  Therefore, the evidence does not support an increased rating under the amended regulations based on IVDS.

Based on all the foregoing, the Veteran's appeal for an increased rating for his service-connected back disability is denied.

Increased Rating for Lower Left Extremity

In order to receive a rating in excess of 10 percent for neurological impairment under DC 8520, the evidence must show moderate incomplete paralysis of the sciatic nerve. 

As discussed, the evidence shows that the Veteran experiences neurological impairment in his left lower extremity; however, the evidence does not establish this impairment constitutes "moderate" incomplete paralysis of the sciatic nerve. 

Specifically, in a June 1999 VA examination, the examiner noted that the Veteran walked with a slight antalgic gait and demonstrated diminished ankle jerks bilaterally.  The Veteran also reported experiencing pain, numbness, and tingling in his left leg; however, there was no muscle spasm, muscle strength was normal, and sensation was normal.  An MRI report from December 2000 demonstrated reduced reflexes, to estimated 2 out of 3.  A November 2002 VA examination found reflexes, sensation, and muscle strength were all normal in the lower extremities.

While these medical records demonstrate the Veteran experienced symptoms of neurological impairment in his left leg, including numbness, these symptoms do not establish moderate incomplete paralysis.  While some irregular gait was noted, his antalgic gait was specifically noted to be "slight."  Although reflexes were reduced, they were still an estimated 2 out of 3.  Moreover muscle strength, spasm, and sensation were all found to be normal.  Therefore, the evidence does not establish moderate incomplete paralysis of the sciatic nerve.

The evidence also reflects the Veteran walked with some impairment gait.  In March 2003, he described his own gait as "bad."  However, in September 2003, a VA medical professional observed he walked with "some limp."  A later May 2004 VA medical record noted "fluctuating limp."  In November 2008, he was noted to walk with a "good gait" and "good posture."  In June 2013, he was noted to be ambulatory with help from a cane.  

Therefore, although the Veteran uses a cane to help with movement, suggesting impairment, his impaired gait was otherwise noted as slight or "fluctuating."  Most recently, he was observed to have "good gait."  Therefore, the evidence does not establish that he experienced persistent impaired gait with little intermittent relief, the criteria contemplated by a higher rating.  Accordingly, the Board finds his current 10 percent rating is warranted.  

The Board has considered the Veteran's complaints of pain, numbness, and tingling in his left leg throughout the period on appeal.  As a lay person, he is competent to report symptoms observable by the senses, such as these.  Therefore, his competent lay assertions of pain, numbness, and tingling have been considered and, indeed, serve as part of the basis for his current 10 percent rating.  However, as discussed above, the Board finds the evidence does not establish moderate incomplete paralysis is demonstrated.  Therefore the appeal for a higher rating for his left lower extremity neurological impairment is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disability.  His main complaints are pain, limitation of motion, numbness, and tingling.  These symptoms were all specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the schedular rating criteria adequately describe his disability picture.  

While the Veteran has asserted that the severity of his pain warrants an extraschedular rating, pain is specifically contemplated by the rating schedule.  The current version of the rating schedule notes that ratings are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, pertinent to both versions of the rating schedule, pain is contemplated in the Board's application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Veteran has argued that his pain requires him to take narcotic pain relievers, and that the effect of these narcotics on his ability to work is not contemplated by the rating schedule.  However, this argument assumes that pain (the symptom for which the medication is prescribed) is not contemplated in the rating schedule.  

Having determined that the rating schedule contemplates the Veteran's disability level and symptomatology, including his pain (the first step of the Thun analysis), consideration of whether the effect of medication or other treatment, frequent hospitalization, etc., constitutes marked interference with employment is not warranted.  Moreover, the evidence suggesting that the prescribed medication is only partially effective in controlling pain is also insufficient to pass the first Thun step, as pain is contemplated in the rating schedule.  Accordingly, as the Veteran's disability level and symptomatology are entirely contemplated by the rating schedule, no extraschedular referral is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the Veteran was not provided with VCAA notice prior to the unfavorable rating decision that is the basis of this appeal.  However, such notice was provided in post-rating letters sent in February 2001, March 2004, and October 2008.  The October 2008 letter also provided him with information pertaining to the assignment of disability ratings and effective dates, consistent with Dingess.  Following this letter, he was provided with multiple opportunities to respond, and his claim was readjudicated following completion of the notice requirements in several supplemental statements of the case.  Therefore, the any defect concerning the timing of the notice requirement was harmless error, and the notification requirements of the VCAA have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA and private treatment records have been obtained, as have service treatment records.  Additionally, employment records are included in the claims file.

Although the Veteran indicated he received disability benefits from the Social Security Administration (SSA), a review of the SSA decision, submitted by the Veteran, reveals that his grant of benefits by SSA was based on a psychiatric disorder that is not service connected.  Additionally, the evidence cited in the decision that relates to the low back consists entirely of VA records which are already included in the claims file.  Accordingly, further remand for these records is not necessary.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provide a sound basis upon which to base a decision with regard to the appeals.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 40 percent for chronic thoracolumbar strain, to include DDD and DJD, is denied.  

A rating in excess of 10 percent for left lower extremity neurological impairment is denied.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is service-connected for a low back disability at 40 percent, post-operative gastrectomy residuals at 20 percent, neurological impairment of the right lower extremity at 10 percent, and neurological impairment of the left lower extremity at 10 percent.  The combined rating since September 2002 is 60 percent.  Considering the back and bilateral lower extremity neurological impairment as one disability, the combined rating is 50 percent.  Consequently, he does not meet the schedular requirements for TDIU.

However, VA regulations also provide that veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular standards of § 4.16(a), may be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of TDIU.  38 C.F.R. § 4.16.  

In this case, the Board finds the Veteran's post-service treatment records, specifically several letters from his private physician, provide evidence that he is currently unemployable due to his service-connected disabilities.  For example, in a recent January 2014 letter his private physician indicated that his symptoms of low back pain with radiation down to his left leg result in his inability to work.  Additionally, the Veteran has asserted he is unable to work due to his service-connected disabilities.

The Board finds the record, therefore, contains some evidence that the Veteran is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, even though he does not meet the schedular requirement for TDIU.  Accordingly, referral to Director, Compensation and Pension Service for extra-schedular consideration is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1. Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

2.   Then, readjudicate the appeal.  If the appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


